     Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 1 of 36




                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF CONNECTICUT


OLIVER LUCK,                        :    CASE NO. 3:20-cv-00516-VAB
                                    :
                Plaintiff,          :
                                    :
v.                                  :
                                    :
VINCENT K. MCMAHON and ALPHA        :
ENTERTAINMENT LLC,                  :
                                         MAY 28, 2021
                                    :
                Defendant.




           DEFENDANT ALPHA ENTERTAINMENT LLC’S
MEMORANDUM IN OPPOSITION TO MOTION TO COMPEL 30(B)(6) DEPOSITION
           Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 2 of 36




                                                    TABLE OF CONTENTS

                                                                                                                                            Page

I.        INTRODUCTION ...............................................................................................................1

II.       BACKGROUND .................................................................................................................6

          A.         Defendants Complete Their Massive Production of Documents .............................6

          B.         The Parties Establish a Deposition Schedule ...........................................................7

          C.         Luck’s Texas Counsel Escalates His Abusive and Harassing Discovery
                     Tactics ......................................................................................................................9

                     1.         Luck Notices the Rule 30(b)(6) Deposition of Alpha ..................................9

                     2.         Luck Serves A Subpoena on WWE ...........................................................10

                     3.         Luck Announces His Intention to Depose Defendants’ Lead Trial
                                Counsel ......................................................................................................12

                     4.         Luck Files This Motion to Compel ............................................................12

III.      ARGUMENT .....................................................................................................................13

          A.         Standard of Review ................................................................................................13

          B.         McMahon and the Former-Alpha Employees Who Were Deposed By
                     Luck’s Counsel Provided Testimony on the Appropriate Topics of the
                     Rule 30(b)(6) Notice ..............................................................................................15

          C.         No Additional Corporate Testimony of Alpha Is Warranted on the
                     Remaining Topics of the Rule 30(b)(6) Notice .....................................................19

                     1.         Topics Seeking Alpha’s Legal Contentions ...............................................20

                     2.         Topics Seeking Information Protected By the Attorney-Client
                                Privilege and/or Work Product Doctrine ...................................................23

                     3.         Topics that Are Duplicative of Prior Discovery in the Case .....................24

                     4.         Topics Regarding Facts that Are Irrelevant to Any Issue In
                                Dispute .....................................................................................................300

CONCLUSION ............................................................................................................................322




                                                                        i
           Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 3 of 36




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Dominion Res. Services, Inc. v. Alstom Power, Inc.,
  No. 3:16CV00544(JCH), 2017 WL 3228120 (D. Conn. July 31, 2017) .................................12

Dongguk Univ. v. Yale Univ.,
   270 F.R.D. 70 (D. Conn. 2010)..............................................................................14, 17, 25, 30

FDIC v. Wachovia Ins. Servs., Inc.,
   No. 3:05CV929 CFD, 2007 WL 2460685 (D. Conn. Aug. 27, 2007) ............................. passim

Fed. Hous. Fin. Agency for Fed. Nat’l Morg. Ass’n v. Royal Bank of Scotland
   Grp. PLC,
   No. 3:11-CV-1383(AWT), 2015 WL 13634404 (D. Conn. Aug. 20, 2015) ...........................14

Goldstein v. FDIC,
   No. ELH-11-1604, 2013 WL 8446551 (D. Md. May 23, 2013)..............................................18

Gov't Emps. Ins. Co. v. Lenex Servs., Inc.,
   No. 16 CV 6030 (CLP), 2018 WL 1368024 (E.D.N.Y. Mar. 16, 2018) ...........................20, 31

Krasney v. Nationwide Mut. Ins. Co.,
   No. 3:06 CV 1164(JBA), 2007 WL 4365677 (D. Conn. Dec. 11, 2007) ....................18, 20, 22

SEC v. Ahmed,
   No. 3:15cv675(JBA), 2017 WL 1347668 (D. Conn. Apr. 7, 2017) ................................ passim

SEC v. McGinnis,
   No. 5:14-cv-6, 2015 WL 13505396 (D. Vt. Jan. 13, 2015) .........................................13, 20, 22

SEC v. Morelli,
   143 F.R.D. 42 (S.D.N.Y. 1992) ...................................................................................12, 20, 22

SEC v. Rosenfeld,
   No. 97 CIV 1467 (RPP), 1997 WL 576021 (S.D.N.Y. Sept. 16, 1997) ..................................24

Wells Fargo Bank, N.A. Tr. v. Konover,
   No. 3:05CV1924(CFD)(WIG), 2008 WL 11377691 (D. Conn. July 10, 2008) ......................31

Other Authorities

D. Conn. L. Civ. R. 83.13(b) .........................................................................................................12

Fed. R. Civ. P. 30(b)(6).......................................................................................................... passim

                                                                   ii
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 4 of 36




                                   I.      INTRODUCTION

       Plaintiff Oliver Luck’s (“Luck”) Motion to Compel the Rule 30(b)(6) deposition of

Defendant Alpha Entertainment LLC (“Alpha”) is part of his escalating pattern of abusive and

harassing discovery tactics directed toward Defendants. Luck filed his Motion to Compel a Rule

30(b)(6) deposition of Alpha—and even sought expedited consideration of the Motion—only one

day after serving the notice and on the eve of the individual depositions of Vince McMahon

(“McMahon”) and three former executives of Alpha that Luck knew would demonstrate, and now

have demonstrated, that the notice is entirely duplicative, unduly burdensome, and wholly

disproportionate to the needs of this case. Luck’s Motion is emblematic of his apparent strategy

to use abusive discovery to harass Defendants and create satellite litigation on non-merits based

issues in an attempt to divert attention from both the overwhelming evidence in support of Luck’s

termination for cause.

       After Defendants produced over a quarter million pages of documents at a cost of hundreds

of thousands of dollars (which included far more than Luck’s PST file that Luck’s counsel

represented to the Court would largely satisfy Defendants’ production obligations), and the parties

established a deposition schedule pursuant to which Defendants agreed to produce McMahon as

well as the former-Alpha executives Luck requested to depose—Jeffrey Pollack, former President

and Chief Operating Officer of the XFL, Basil DeVito, former Executive Director of Operations

of the XFL, and Cindy Wagner, former Senior Director of People and Culture (i.e., human

relations) of the XFL—without the need for subpoenas, Luck’s counsel out-of-the-blue sent

Defendants’ counsel a proposed list of 34 broad topics for a Rule 30(b)(6) deposition of Alpha on

April 22, 2021. That same day, Luck also served a massive and wholly unnecessary subpoena on

WWE, the company for which McMahon is Chairman and CEO. Luck then escalated the



                                                1
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 5 of 36




harassment of Defendants even further by announcing his intention to seek the deposition of

Defendants’ lead trial counsel, Jerry McDevitt, contrary to Luck’s prior representation to the

Court. See ECF No. 175 at 4 (“Contrary to Defendants’ suspicion, Plaintiff does not want to

disqualify Defendants’ counsel. . . . Indeed, Plaintiff will stipulate that he will not move to

disqualify opposing counsel.”). All of these maneuvers occurred during a time period when

Luck’s counsel had previously told Defendants’ counsel that he was unavailable to schedule

Luck’s deposition supposedly due to commitments in other cases.

       Luck’s gamesmanship in suddenly demanding a Rule 30(b)(6) deposition of Alpha is

evident from the fact that only one week earlier on April 13, 2021 Luck had identified the

depositions he wanted to take (which actually exceeded the 10 depositions permitted under the

Federal Rules) and did not include any Rule 30(b)(6) deposition of Alpha. Indeed, Luck’s counsel

well knows this is not a typical situation for the use of a Rule 30(b)(6) deposition, i.e., this is not

a case involving corporate action where the plaintiff does not know who in the corporation was

responsible for that action or a case involving claims against a large corporate defendant with many

employees and the plaintiff does not know the individuals involved in the matters at issue.

       To the contrary, Luck knows that Alpha is a bankrupt entity with no employees. Luck also

knows that the decisions regarding Luck’s termination for cause were, and could only have been,

made by McMahon, who was the only person to whom Luck reported. Moreover, the depositions

of McMahon and the other former-Alpha employees Luck wanted to depose had already been

scheduled. As a practical matter, the testimony of these witnesses along with the voluminous

documents Defendants already produced in this case constitute the information presently known

or reasonably available to Alpha.

       Luck’s gamesmanship regarding the purported demand for a Rule 30(b)(6) deposition of



                                                  2
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 6 of 36




Alpha is further demonstrated by the behavior of Luck’s counsel in the parties’ conference

ostensibly to confer in good faith about the draft topics Luck’s counsel had provided, as required

by Rule 30(b)(6). Despite this requirement, Luck’s counsel categorically refused to engage with

Defendants’ counsel on the issues. When Defendants’ counsel attempted to discuss each of the

draft topics, Luck’s counsel dismissively responded “next” without engaging in any meaningful

discussion and accused Defendants’ counsel of “wasting everyone’s time.” Unable to discuss any

potential limitations or modifications of the draft topics, Defendants’ counsel proposed that the

reasonable and efficient way to proceed would be to first examine McMahon and the other former-

executives of Alpha who were scheduled to be deposed, and then determine if any relevant issues

remained on which Luck lacked discovery. Those depositions have now been completed and, as

Defendants predicted, the testimony of those witnesses addressed the relevant topics of the Rule

30(b)(6) notice not intruding on the attorney-client privilege or work product.

       The entire premise of Luck’s Motion to Compel is incorrect. It is not Defendants’ position

“that the Federal Rules of Civil Procedure, and specifically FRCP 30(b)(6), don’t apply to it

because Alpha is a bankrupt entity.” See ECF No. 179 at 2. Rather, Defendants contend that

Luck’s Rule 30(b)(6) deposition notice is entirely duplicative, unduly burdensome and

disproportionate to the needs of the case for two reasons.

       First, Luck has had full opportunity to depose McMahon and the other former-Alpha

executives he requested on the topics identified in the Rule 30(b)(6) notice, and those witnesses

provided hundreds of pages of testimony regarding all of the appropriate topics of Luck’s Rule

30(b)(6) notice (Topics 1-3, 6-7, 9-13, 17, 21-22, 25-28).

       Second, no additional corporate testimony of Alpha is warranted because the remaining

topics of the Rule 30(b)(6) notice concern (i) Alpha’s legal contentions in this case (Topics 19-20,



                                                 3
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 7 of 36




23-24, 29-30); (ii) matters that are protected by the attorney-client privilege and/or work product

doctrine (Topics 4-5, 18); (iii) matters that are duplicative of prior discovery in this case (Topics

1-3, 6-12, 17, 25-28, certain of which are also duplicative of the individual witnesses’ testimony);

and (iv) matters that are not relevant to any legitimate issue in dispute (Topics 14-16, 31-34).

       Specifically, Messrs. McMahon, Pollack and DeVito and Ms. Wagner provided testimony

on all of the appropriate topics of Luck’s Rule 30(b)(6) notice as follows:

              Topics 1-3 and 6—The decision to terminate Luck for cause, the grounds for such
               termination, and the date the decision to termination was made

                   o Vincent K. McMahon Deposition (“McMahon Depo.”), Ex. 1 at 160:10-
                     166:16; 219:6-16; 230:8-18.

              Topic 7—Alpha’s policy on use of Alpha-issued iPhones for non-XFL business

                   o McMahon Depo., Ex. 1 at 40:17-42:16; 261:11-21; 267:12-268:20.

                   o Jeffrey Pollack Deposition (Rough Transcript) (“Pollack Depo.”), Ex. 2 at
                     129:9-132:21.

                   o Cindy Wagner Deposition Testimony (“Wagner Depo.”), Ex. 3 at 55:25-
                     57:7; 72:25-79:2.

              Topics 9-12—Luck’s hiring and firing of Antonio Callaway, including Luck’s
               failure to follow McMahon’s directives regarding the hiring and firing of Mr.
               Callaway and the materiality of Luck’s failure to follow McMahon’s directives.

                   o McMahon Depo., Ex. 1 at 47:2-48:18; 57:3-58:12; 64:8-66:8; 67:22-68:11;
                     69:21-74:6; 75:18-76:4; 84:8-86:9; 90:19-92:16; 98:3-104:13; 105:18-19;
                     106:20-112:2; 113:8-114:1; 123:18-128:2; 130:8-133:14;135:16-141:10;
                     141:14-142:15; 146:6-16; 147:13-148:21.

                   o Pollack Depo., Ex. 2 at 19:13-34:7; 54:11-62:11; 75:12-86:9; 88:11-89:7;
                     94:10-98:8; 100:6-109:3; 110:8-128:6; 250:20-252:21.

                   o Basil DeVito Deposition Testimony (“DeVito Depo.”), Ex. 4 at 48:25-
                     64:12; 65:7-65:18.

                   o Wagner Depo., Ex. 3 at 124:14-134:22; 136:20-140:4.

              Topic 13—McMahon’s directive regarding player backgrounds and Luck’s “4
               Criteria” email.


                                                 4
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 8 of 36




                  o McMahon Depo., Ex. 1 at 236:17-241:8; 243:6-256:11; 257:14-258:10.

                  o Pollack Depo., Ex. 2 at 62:12-63:7; 83:13-84:13; 143:15-145:18; 150:4-
                    150:22; 154:22-164:10.

                  o DeVito Depo., Ex. 4 at 27:19-28:24; 38:23-39:14.

                  o Wagner Depo., Ex. 3 at 80:13-82:20; 85:1-92:22.

             Topic 17—Drafting and circulation of the XFL Employee Handbook & Code of
              Business Conduct

                  o Wagner Depo., Ex. 3 at 28:20-35:1; 37:24-39:12; 40:1-41:11.

             Topics 21-22—Luck’s failure to follow McMahon’s directives regarding the hiring
              and firing of Mr. Callaway being incurable

                  o McMahon Depo., Ex. 1 at 53:17-56:21; 59:8-62:8; 125:2-126:1.

             Topic 26—Notice to Luck of dissatisfaction with his performance prior to April 9,
              2020

                  o McMahon Depo., Ex. 1 at 161:12-162:23; 163:24-164:24; see also
                    McMahon Depo. cited herein in relation to Topics 9-12, 25 and 27-28.

                  o Pollack Depo., Ex. 2 at 171:18-175:1; 186:9-188:18; 202:10-203:5; 234:11-
                    236:19.

                  o DeVito Depo., Ex. 4 at 80:18-81:18; 144:7-146:5.

             Topics 25, 27-28—Luck’s failure to perform his duties as XFL CEO and
              Commissioner after March 13, 2020 and Alpha’s decision to terminate Luck

                  o McMahon Depo., Ex. 1 at 160:10-165:9; 170:24-179:19; 179:24-188:22;
                    190:17-191:8; 192:17-197:25; 204:12-207:1; 230:8-18.

                  o Pollack Depo., Ex. 2 at 35:5-35:23; 181:14-182:15; 186:9-189:17; 198:9-
                    200:25; 202:3-203:5; 205:23-209:9; 239:13-242:10; 243:12-246:9; 247:20-
                    249:14.

                  o DeVito Depo., Ex. 4 at 78:4-78:19; 102:9-111:15.

                  o Wagner Depo., Ex. 3 at 80:13-82:20; 85:1-92:22.

       Following the depositions, Defendants’ counsel reiterated their request that Luck’s counsel

withdraw the Motion to Compel a Rule 30(b)(6) deposition of Alpha in light of the testimony of



                                                5
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 9 of 36




Messrs. McMahon, Pollack and DeVito and Ms. Wagner on the topics in the Rule 30(b)(6) notice.

Alternatively, Defendants’ counsel asked Luck’s counsel to identify any relevant issues on which

they believed they lacked testimony despite the individual depositions. Luck’s counsel refused to

do either.

                                     II.    BACKGROUND

A.     Defendants Complete Their Massive Production of Documents

       By April 9, 2021, Defendants completed their production of all documents responsive to

Luck’s requests for production based on the search parameters that Luck himself requested. To

date, Defendants have produced over 270,000 pages of documents in a case that is remarkably

simple and straightforward. This massive production comprised all non-privileged documents

relating to the issues actually in dispute in the lawsuit, including (i) all documents that reference

Antonio Callaway; (ii) all documents regarding the bases for Luck’s termination for cause; (iii) all

communications between Luck and Mr. McMahon; (iv) all emails Luck sent or received regarding

non-XFL business; and (v) all emails Luck sent or received from March 13, 2020 through April 9,

2020. It also included hundreds of thousands of documents that Luck’s counsel demanded be

produced, which have no relevance whatsoever to any legitimate issue in the case.

       Defendants initially produced 33,785 pages of documents based on searches of 14 relevant

custodians utilizing search terms relating to the matters at issue (all of which were disclosed to

Luck’s counsel, who merely added one additional custodian to the search). Defendants then

engaged in extensive and costly efforts to comply with the Court’s February 5, 2021 Order (the

“2/5/21 Order,” ECF No. 152). Despite the statement by Luck’s counsel on which the Court relied

in its 2/5/21 Order (ECF No. 152 at 15) that production of Luck’s PST file would mostly resolve

Luck’s demands for additional documents beyond what Defendants had produced, Luck’s counsel

demanded the production of records far in excess of that PST file. Since entry of the 2/5/21 Order,

                                                 6
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 10 of 36




Defendants have produced 234,916 additional pages of documents.           This includes 121,719

additional pages of documents over and above the production of Luck’s PST file. Specifically,

Defendants first produced Luck’s entire PST file consisting of 113,197 pages of documents.

Defendants then produced another 36,807 pages of documents in compliance with other aspects of

the Court’s 2/5/21 Order. Next, the parties conferred and agreed on the scope of production in

response to RFPs 7, 8 and 9 of Luck’s First Request for Production to Alpha, and Defendants

produced an additional 41,010 pages of documents. Finally, the parties conferred and agreed on

the scope of production in response to RFPs 1, 19 and 24 of Luck’s First Request for Production

to Alpha, and Defendants produced an additional 43,902 pages of documents. The time and cost

involved in searching, reviewing, and producing these documents has been immense. In total,

Defendants have incurred hundreds of thousands of dollars in attorneys’ fees and costs in

complying with the 2/5/21 Order.

B.     The Parties Establish a Deposition Schedule

       As the document production phase of the case neared completion, Defendants took steps

to begin scheduling depositions. On March 30, 2021, Defendants asked Luck’s lead counsel from

Texas to provide a date for Luck’s deposition during a two-week time period from April 22, 2021

to May 7, 2021. Luck’s Texas counsel refused to provide a date—first declaring that he would not

produce Luck for a deposition and then insisting on imposing certain conditions on the deposition

found nowhere in the Federal or Local Rules governing depositions. On April 5, 2021, after Luck’s

counsel refused to provide a date, Defendants noticed Luck’s deposition for a date within the two-

week time period—April 29, 2021. Luck’s Texas counsel then claimed that he was unavailable

during the entire two-week time period due to purported commitments in other cases and would

not be available until May 11, 2021. After much delay and obstruction, Luck’s counsel eventually

agreed to produce Luck for a deposition on May 11, 2021.

                                                7
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 11 of 36




       In contrast to Luck’s delay and obstruction, Defendants acted cooperatively and efficiently

to schedule the depositions requested by Luck’s counsel. On March 30, 2021, Luck’s counsel

asked Defendants’ counsel for dates for the depositions of McMahon and former Alpha executives,

Jeffrey Pollack and Basil DeVito. On March 31, 2021, Luck’s counsel stated that he also intended

to depose six other former Alpha employees—Cindy Wagner, David Walden, Sam Schwartzstein,

Doug Whaley, Eric Galko, and Ian Decker—and asked whether Defendants’ counsel would be

representing any of those witnesses. Luck’s counsel made no mention of any intention to take a

Rule 30(b)(6) deposition of Alpha.

       On April 5, 2021, Defendants’ counsel promptly responded that, in addition to McMahon,

they would be representing Jeffrey Pollack, Basil DeVito, and Cindy Wagner at their depositions.

On April 7, 2021, Defendants provided Luck’s counsel with dates when each of these witnesses

would be available for depositions. Defendants’ counsel agreed to make McMahon available for

a deposition on May 13, 2021. Defendants’ counsel also agreed to voluntarily produce Mr.

Pollack, Mr. DeVito, and Ms. Wagner for depositions in the ensuing two weeks without any

controversy or need for a subpoena. At the same time, Defendants’ counsel advised Luck’s

counsel that they would not be representing the other witnesses he identified and, therefore, he

would need to subpoena them for depositions.

       By April 13, 2021, the parties agreed on a deposition schedule for the following witnesses

on the dates listed below:

       May 11, 2021: Deposition of Oliver Luck

       May 13, 2021: Deposition of Vincent McMahon

       May 18, 2021: Deposition of Basil DeVito

       May 20, 2021: Deposition of Cindy Wagner



                                                8
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 12 of 36




       May 25, 2021: Deposition of Jeffrey Pollack

       On April 13, 2021, Luck’s counsel also reiterated his intention to take the depositions of

the other former Alpha employees identified above as well as two additional witnesses—former

XFL coach Marc Trestman and WWE executive Brad Blum. Once again, Luck made no mention

of any intention to take a Rule 30(b)(6) deposition of Alpha.

C.     Luck’s Texas Counsel Escalates His Abusive and Harassing Discovery Tactics

       Shortly after Defendants completed their document production and the parties had agreed

on the current deposition schedule, Luck escalated his abusive and harassing discovery tactics.

       1.      Luck Notices the Rule 30(b)(6) Deposition of Alpha

       On April 22, 2021, Luck’s counsel sent a proposed list of 34 broad topics for a Rule

30(b)(6) deposition of Alpha. The proposed list suffered from numerous problems—including

that it failed to describe the matters for examination with reasonable particularity, sought

information that was unduly burdensome and duplicative, sought information that could more

easily be obtained from other sources or using other discovery methods, and sought privileged

information. Because of these problems and as required by the 2020 amendments to Rule 30(b)(6),

Defendants’ counsel attempted to meet and confer with Luck’s counsel regarding each of the

proposed topics.

       Luck’s Texas counsel, however, refused to engage in any meaningful discussion and

instead declared his intention to file an emergency motion to compel before a notice of deposition

was even served. Contrary to Luck’s assertions in his Motion to Compel, Defendants’ attempt to

meet and confer over the proposed topics was not a “sham” or a “fishing expedition.” (ECF No.

179 at 2.) Defendants endeavored—albeit unsuccessfully in light of the unrestrained and, at times,

unhinged resistance by Luck’s Texas counsel—to discharge their obligations under the Federal

Rules in good faith.   Luck’s counsel’s claim that the meet and confer was a “sham” is merely a

                                                9
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 13 of 36




straw man argument that he makes in an attempt to justify his own admitted “refus[al] to

participate” in the conference. (ECF No. 179-3.) And a comparison of the draft topics that Luck’s

counsel sent before the meet and confer and the topics included with the deposition notice makes

clear that he made no material changes to the topics as a result of the conference. (Compare ECF

No. 179-1 with ECF No. 179-6.)

       Additionally, Luck’s assertion that Defendants supposedly “categorically refused to . . .

agree to present any witness as an Alpha 30(b)(6) designee to testify for deposition” is incorrect.

(ECF No. 179 at 2.) Rather, as noted above, Defendants’ counsel attempted to propose—before

Luck’s Texas counsel shouted them down—that the reasonable and efficient way to proceed would

be to take the scheduled depositions of McMahon and the other former-Alpha executives Luck

requested. After taking those already-scheduled depositions, the parties could confer to determine

if there were any relevant information that Luck’s counsel legitimately was unable to obtain and

to discuss other less burdensome methods by which to attempt to provide such information. Luck’s

Texas counsel rejected this measured and reasonable proposal out-of-hand, and instead rushed off

to file the Motion to Compel.

       2.      Luck Serves A Subpoena on WWE

       On April 22, 2021, Luck’s counsel served a massive subpoena on WWE (Ex. 5)—a non-

party for whom McMahon serves as the Chairman and CEO—containing 14 overly broad, unduly

burdensome, and wholly irrelevant requests for production.         The Subpoena is exceedingly

objectionable in multiple respects.

       First, Luck waited to serve the Subpoena until just before the start of depositions—and at

a time when Luck’s Texas counsel had previously represented he was unavailable for Luck’s

deposition—even though the requests of the subpoena all involve matters known since the

beginning of this case. The timing of the subpoena, therefore, appeared to have been calculated to

                                                10
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 14 of 36




attempt to interfere with the established deposition schedule.

       Second, as Luck’s counsel well knew, Defendants had already produced thousands of

documents from WWE through the production of emails, text messages, and other documents

possessed by McMahon. Many of the requests of the Subpoena (e.g., Requests 2, 3, 4, and 5)

sought communications with McMahon and consequently were entirely duplicative of documents

that Defendants had already searched for and produced. Likewise, any communications between

any of the XFL custodians and “WWE,” including the multiple requests in the Subpoena seeking

communications between Jeffrey Pollack or Luck and “WWE,” were subsumed within

Defendants’ prior document productions. Indeed, RFP 19 of Luck’s First Request for Production

to Alpha specifically requested “all documents, including communications with any WWE

employee or officer, that relate to, reflect, or concern Mr. Luck.” At bottom, the only conceivable

documents from WWE that were not previously produced would have been communications

exclusively from one WWE employee (other than McMahon) to another WWE employee (other

than McMahon) that never were sent, copied or forwarded to any of the XFL custodians. Such

hypothetical documents with little, if any, probative value to this case certainly could not justify

the enormous fishing expedition required by the Subpoena.

       Third, the Subpoena sought to burden WWE, a non-party, with discovery demands that

were overwhelming in scope. On its face, the Subpoena called for production of every document

in WWE’s possession relating to both incarnations of the XFL—the first incarnation of the XFL

in 2001 that was a joint venture between WWE and NBC with which Luck had no involvement

whatsoever as well as the 2020 relaunch of the XFL by Alpha—and would have required the search

and review of information equivalent to 417,792 bankers boxes of documents at an additional cost

estimated at over $1 million. Not to mention the diversion of WWE employees’ time and resources



                                                11
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 15 of 36




required to process such an immense volume of information.

        3.      Luck Announces His Intention to Depose Defendants’ Lead Trial Counsel

        On May 3, 2021, Luck’s Texas counsel announced his intention to depose Attorney Jerry

McDevitt—lead trial counsel for Defendants in this action—in direct contradiction to his prior

representation to this Court that he had no intention of seeking to disqualify him. See ECF No.

175 at 4 (“Contrary to Defendants’ suspicion, Plaintiff does not want to disqualify Defendants’

counsel. . . . Indeed, Plaintiff will stipulate that he will not move to disqualify opposing counsel.”).

Defendants’ counsel promptly responded that Luck would need to file a motion to compel Attorney

McDevitt’s deposition. On May 24, 2021, Luck’s counsel reiterated his intention to depose

Attorney McDevitt, despite the obvious disqualification issues implicated by a deposition of trial

counsel. See D. Conn. L. Civ. R. 83.13(b) (“If after undertaking employment in contemplated or

pending litigation, a lawyer learns or it is obvious that he or she . . . ought to be called as a witness

on behalf of the client, he or she shall withdraw from the conduct of the trial and the law firm shall

not continue representation in the trial . . . .”); see also Dominion Res. Services, Inc. v. Alstom

Power, Inc., No. 3:16CV00544(JCH), 2017 WL 3228120, at *6 (D. Conn. July 31, 2017) (“One

of the primary reasons that depositions of trial counsel are limited by the courts is ‘to bar the

disruption and misuse of the adversary process attendant on allowing a party to depose its

adversary's litigation counsel[.]’”) (citation omitted); SEC v. Morelli, 143 F.R.D. 42, 47 (S.D.N.Y.

1992) (“Because deposition of a party’s attorney is usually both burdensome and disruptive, the

mere request to depose a party’s attorney constitutes good cause for obtaining a Rule 26(c),

Fed.R.Civ.P., protective order.”) (citation omitted).

        4.      Luck Files This Motion to Compel

        On May 7, 2021, Luck’s counsel filed the instant Motion to Compel the Rule 30(b)(6)

deposition of Alpha—only one day after serving a notice of deposition on May 6, 2021 and on the

                                                   12
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 16 of 36




eve of the depositions of the individual witnesses scheduled during the remainder of May. Indeed,

Luck rushed to file his motion to compel on Friday afternoon before even waiting for Defendants

to respond to his request for input on the notice sent the day before. Worse still, Luck requested

expedited consideration of the Motion to Compel, seeking to impose a briefing schedule on

Defendants that was deliberately designed to disrupt the preparation for and conduct of the

scheduled depositions over the ensuing three weeks. For the reasons set forth in Defendants’

memorandum in opposition to Luck’s request for expedited consideration (ECF No. 180), none of

the contrived reasons offered by Luck came close to establishing the requisite good cause for an

emergency motion under the Local Rules. On May 10, 2021, the Court denied Luck’s request for

expedited consideration of his Motion. (ECF No. 184.)

                                       III.    ARGUMENT

A.     Standard of Review

       This Court has noted in the context of Rule 30(b)(6) that “there are limits to discovery and

the ways in which parties may use particular discovery tools.” FDIC v. Wachovia Ins. Servs., Inc.,

No. 3:05 CV 929 (CFD), 2007 WL 2460685, at *3 (D. Conn. Aug. 27, 2007). Rule 30(b)(6) is

intended to facilitate efficient discovery by “narrow[ing] a litigant’s search for a representative

who will serve as the repository of the agency’s knowledge.” SEC v. Ahmed, No. 3:15cv675(JBA),

2017 WL 1347668, at *2 (D. Conn. Apr. 7, 2017) (quoting SEC v. McGinnis, No. 5:14-cv-6, 2015

WL 13505396 (D. Vt. Jan. 13, 2015)). To that end, the Advisory Committee Notes to Rule

30(b)(6) make clear that corporate depositions are intended to “reduce the difficulties . . . in

determining, prior to the . . . deposition, whether a particular employee . . . is a ‘managing agent’”;

to “curb the ‘bandying’ by which officers or managing agents . . . each disclaims knowledge”; and

to “assist organizations which find that an unnecessarily large number of their officers and agents

are being deposed by a party uncertain of who in the organization has knowledge.” Fed. R. Civ.

                                                  13
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 17 of 36




P. 30(b)(6) advisory committee’s note to 1970 amendment. None of these purposes is served by

Luck’s Rule 30(b)(6) deposition notice to Alpha—a bankrupt entity with no employees. More

importantly, the person who terminated Luck is well known—McMahon. Others with key

knowledge of Luck’s deception in the hiring of Callaway, Messrs. Pollack and DeVito, have also

been deposed.

        While Defendants do not contend that a bankrupt corporation is exempt from complying

with Rule 30(b)(6),1 a party’s lack of employees with first-hand knowledge of facts does bear on

the burdensomeness of a Rule 30(b)(6) deposition notice due to the efforts required to determine

the “information known or reasonably available to the organization.” See Wachovia, 2007 WL

2460685, at *3 (as receiver, the FDIC’s “lack of pre-failure involvement with CBC does bear upon

the reasonableness of the scope of the discovery that has been requested by Wachovia”); see also

Ahmed, 2017 WL 1347668, at *1-2 (quashing defendants’ Rule 30(b)(6) deposition notice where

SEC had no independent, first-hand knowledge of the underlying facts but rather its knowledge

was based on investigation in connection with the pending litigation).

        This Court has also found that “since depositions are inherently ‘time-consuming and

inefficient,’ they ought to ‘be productive and not simply an excuse to seek information that is

already known.’ Where the notice seeks information which could more easily be obtained from

another source, the court may refuse to allow that topic to be the subject of a 30(b)(6) deposition.”

Dongguk Univ. v. Yale Univ., 270 F.R.D. 70, 74 (D. Conn. 2010) (citation omitted); see also


1
  Because Luck has mischaracterized Defendants’ position, Luck’s reliance on Fed. Hous. Fin. Agency for
Fed. Nat’l Morg. Ass’n v. Royal Bank of Scotland Grp. PLC, No. 3:11-CV-1383(AWT), 2015 WL
13634404, at *1 (D. Conn. Aug. 20, 2015) is entirely misplaced. In any event, that case is inapposite for
the additional reason that Judge Thompson found that the defendants could not avoid a Rule 30(b)(6)
deposition “based on the reported limited knowledge of its employees.” Id. at *4. Here, in contrast, Alpha
has no employees and therefore the issue is not the purported scope of knowledge of employees who
otherwise would be available to testify as a corporate representative but the complete lack of any employee
who could testify as a corporate representative in the first instance.


                                                    14
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 18 of 36




Wachovia, 2007 WL 2460685, at *3 (noting “whether the discovery may be obtained by less

burdensome means” is a factor courts should consider in determining whether a Rule 30(b)(6)

notice is unduly burdensome).

       None of the foregoing purposes of Rule 30(b)(6) are served by Luck’s Notice to Alpha; as

such, the Court should deny Luck’s Motion and quash all of the topics of the Luck’s Rule 30(b)(6)

notice. Luck did not identify any relevant information he could not obtain, and now has obtained,

from the individual witnesses who have been deposed.

B.     McMahon and the Former-Alpha Employees Who Were Deposed By Luck’s Counsel
       Provided Testimony on the Appropriate Topics of the Rule 30(b)(6) Notice

       Luck had the opportunity to examine McMahon and the three former executives of Alpha

he requested to depose—Jeffrey Pollack, Basil DeVito and Cindy Wagner—without restriction as

to the topics of inquiry. Notably, despite having four full days to depose these individuals about

their knowledge of the facts and documents relevant to this litigation, Luck’s counsel did not use

the entire seven hours of deposition time allowed by the Federal Rules with any of the witnesses,

although he came close with McMahon. He not only had the opportunity to ask all pertinent

questions of McMahon, but also wasted time on such irrelevant topics as WWE paying for private

aircraft transportation for its top wrestlers to a pay-per-view event. See Ex. 1 at 210:10-213:16.

The inability of Luck’s counsel to use the full seven hours for questioning of the key witnesses

with first-hand knowledge of the very topics that are covered by the Rule 30(b)(6) notice speaks

volumes about the lack of justification for an additional corporate deposition of Alpha.

       With regard to Luck’s Rule 30(b)(6) Notice, Messrs. McMahon, Pollack and DeVito and

Ms. Wagner collectively provided detailed factual testimony on Topics 1-3, 6-7, 9-13, 17, 21-22,

25-28. For example, McMahon testified in detail and at length on the non-privileged facts covered

by Topics 1-3, 6-7, 9-13, 21-22 and 25-28 relating to his interactions with Luck, his decision to


                                                15
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 19 of 36




terminate Luck and the underlying bases that led to Luck’s termination. See Ex. 1 at 47:2-48:18;

57:3-58:12; 64:8-66:8; 67:22-68:11; 69:21-74:6; 75:18-76:4; 84:8-86:9; 90:19-92:16; 98:3-

104:13; 105:18-19; 106:20-112:2; 113:8-114:1; 123:18-128:2; 130:8-133:14; 135:16-137:21;

146:6-16; 147:13-148:21; 243:6-248:4 (testifying regarding his directives on not hiring players

with questionable backgrounds and Luck’s failure to follow McMahon’s directives with regard to

Antonio Callaway); 53:17-56:21; 59:8-62:8; 125:2-126:1 (testifying as to notice and inability to

cure Luck’s material breaches); 236:17-241:8; 248:5-256:11; 257:14-258:10 (testifying regarding

Luck’s “4 criteria” email); 170:24-188:22; 190:17-191:8; 192:17-197:25; 203:12-207:1 (testifying

regarding Luck’s failure to perform his XFL duties after March 13, 2020); 40:17-42:16; 261:11-

21; 267:12-268:20 (testifying regarding use of Alpha-issued iPhones for non-XFL related

business); 160:10-165:9; 230:8-18 (testifying regarding the April 9 termination letter and the

decision to terminate Luck); 161:12-162:23; 163:24-164:24 (testifying regarding notice to Luck

of dissatisfaction with his performance prior to April 9, 2020). Luck cannot dispute that McMahon

was the only person with the right to terminate Luck and consequently there is no additional

testimony that Alpha could provide on those topics of Luck’s Rule 30(b)(6) Notice.

       In addition to McMahon, Messrs. Pollack and DeVito and Ms. Wagner (Exs. 2, 3 & 4)

provided additional factual testimony on the following topics in Luck’s notice:

              Topic 7 regarding Alpha policy on use of Alpha-issued iPhones (see Wagner Depo.,

               Ex. 3 at 55:25-57:7; 72:25-79:2; Pollack Depo., Ex. 2 at 129:9-132:21).

              Topics 9-12 regarding the hiring and firing of Callaway (see Pollack Depo., Ex. 2

               at 19:13-34:7; 54:11-62:11; 75:12-86:9; 88:11-89:7; 94:10-98:8; 100:6-109:3;

               110:8-128:6; 250:20-252:21; DeVito Depo., Ex. 4 at 48:25-64:12; 65:7-65:18;

               Wagner Depo., Ex. 3 at 124:14-134:22; 136:20-140:4).



                                               16
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 20 of 36




             Topic 13 regarding McMahon’s directive regarding player backgrounds and Luck’s

              “4 Criteria” email (see Pollack Depo., Ex. 2 at 62:12-63:7; 83:13-84:13; 143:15-

              145:18; 150:4-150:22; 154:22-164:10; DeVito Depo., Ex. 4 at 27:19-28:24; 38:23-

              39:14; Wagner Depo., Ex. 3 at 80:13-82:20; 85:1-92:22).

             Topic 17 regarding the drafting and circulation of the XFL Employee Handbook &

              Code of Business Conduct (see Wagner Depo., Ex. 3 at 28:20-35:1; 37:24-39:12;

              40:1-41:11).

             Topic 26 regarding notice to Luck of dissatisfaction with his performance prior to

              April 9, 2020 (see Pollack Depo., Ex. 2 at 171:18-175:1; 186:9-188:18; 202:10-

              203:5; 202:10-203:5; 234:11-236:19; DeVito Depo., Ex. 4 at 80:18-81:18; 144:7-

              146:5).

             Topics 25, 27-28 regarding Luck’s failure to perform his duties as CEO and

              Commissioner after March 13, 2020 (see Pollack Depo., Ex. 2 at 35:5-35:23;

              181:14-182:15; 186:9-189:17; 198:9-200:25; 202:3-203:5; 205:23-209:9; 239:13-

              242:10; 243:12-246:9; 247:20-249:14; DeVito Depo., Ex. 4 at 78:4-78:19; 102:9-

              111:15).

       This Court has repeatedly quashed Rule 30(b)(6) topics where—as here—that information

has already been provided by the corporation’s document production and the depositions of

individual witnesses. See Dongguk Univ., 270 F.R.D. at 75 (quashing Rule 30(b)(6) topic because

“the documents already produced taken in conjunction with the three planned individual

depositions should give ample opportunity to obtain the information sought”); Wachovia, 2007

WL 2460685, at *4 (quashing Rule 30(b)(6) notice where “considerable discovery has already

occurred in this case, including the depositions of numerous witnesses who have first-hand



                                              17
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 21 of 36




information, and the production of thousands of documents”); Krasney v. Nationwide Mut. Ins.

Co., No. 3:06 CV 1164(JBA), 2007 WL 4365677, at *4 (D. Conn. Dec. 11, 2007) (relying on

Wachovia in quashing topic of a Rule 30(b)(6) notice because “‘numerous witnesses who have

first-hand information’ already had been deposed and plaintiff had produced thousands of

documents”); see also Goldstein v. FDIC, No. ELH-11-1604, 2013 WL 8446551, at *2 (D. Md.

May 23, 2013) (denying motion to compel Rule 30(b)(6) deposition of receiver because receiver

had no knowledge of bank’s pre-failure procedures so receiver “is in no better position that

Plaintiff to learn such facts from the documents produced, and Plaintiff can obtain the information

he seeks from the officers of [the bank], who created the documents an have knowledge of their

own procedures and relationships.”).

       Magistrate Judge Smith’s opinion in Wachovia is particularly germane here. In quashing

a Rule 30(b)(6) notice on the receiver for a failed bank, the Court first stated that the receiver’s

“lack of pre-failure involvement with [the bank] does bear upon the reasonableness of the scope

of the discovery that has been requested . . . . The time and effort required to ‘educate’ a designated

representative, who has no first-hand knowledge of the area of inquiry is directly proportional to

the breadth of the designated subject matters.” Id. at *3 (citation omitted). The Court then stated

that “[a] second factor . . . is whether the discovery may be obtained by less burdensome means .

. . . Defendants are free to serve [the receiver] with interrogatories, document requests, and to

interview persons who have been identified as having factual knowledge.” Id. (citation omitted).

Noting the “considerable discovery” that had already occurred in the case “including the

depositions of numerous witnesses with first-hand information, and the production of thousands

of documents” by the receiver, as well as the equal availability of other witnesses with first-hand

information, the Court found that “much of [the Rule 30(b)(6)] notice seeks to depose the [receiver]



                                                  18
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 22 of 36




about matters that are not ‘known or reasonably available’ to [the receiver] within the

contemplation of Rule 30(b)(6).” Id. at *4.

        Similarly, here, Luck has had full opportunity to depose the witnesses with first-hand

information on all of the matters embraced by the Rule 30(b)(6) notice. The testimony of these

witnesses, in fact, provided information on the appropriate topics of the Rule 30(b)(6) notice.

Accordingly, any corporate deposition of Alpha beyond the prior testimony of these witnesses on

such topics would serve no practical purpose and only be duplicative, unduly burdensome and

disproportionate to the needs of the case.2

C.      No Additional Corporate Testimony of Alpha Is Warranted on the Remaining Topics
        of the Rule 30(b)(6) Notice

        As demonstrated above, Luck has obtained first-hand testimony from Messrs. McMahon,

Pollack, and DeVito and Ms. Wagner on Topics 1-3, 6-7, 9-13, 17, 21-22, 25-28 of the Rule

30(b)(6) Notice. As for the remaining topics in Luck’s overbroad Rule 30(b)(6) Notice, no

additional corporate testimony of Alpha is warranted. Specifically, the Court should deny Luck’s

request for Alpha to provide corporate testimony on:

               Topics seeking Alpha’s legal contentions (Topics 19-20, 23-24, and 29-30);

               Topics seeking information protected by the Attorney Client Privilege/Attorney
                Work Product Doctrine (Topics 4-5 and 18);




2
  Indeed, Luck’s Motion to Compel proposes that Alpha’s bankruptcy administrator, Peter Hurwitz, or Mr.
McMahon should be required to serve as Alpha’s corporate designee on the subject matters set forth in the
Rule 30(b)(6) notice. As for Mr. Hurwitz, he previously submitted a declaration stating that he has no
knowledge whatsoever of Alpha’s pre-bankruptcy activities. See ECF No. 174, Ex. 4. He, therefore, would
need to be educated by Defendants’ counsel on all of the information necessary to be able to testify—a
process that would be exceedingly burdensome and costly, and which would raise distinct work product
concerns. As for Mr. McMahon, it is blatant harassment to try to subject the Chairman of a publicly-traded
corporation to a corporate representative deposition when he already testified on many of the topics in
Luck’s Rule 30(b)(6) notice in his individual deposition and when he would need to spend an inordinate
amount of time preparing to testify on other of the broad topics in Luck’s notice.


                                                   19
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 23 of 36




               Topics seeking information duplicative of prior discovery in this case (Topics 1-3,
                6-12, 17, and 25-28, certain of which are also duplicative of the individual
                witnesses’ testimony); and

               Topics seeking information that is irrelevant or not in dispute (Topics 14-16 and
                31-34).

       1.       Topics Seeking Alpha’s Legal Contentions

       The Court should deny Luck’s motion to compel corporate testimony that seek Alpha’s

legal contentions in this case. Courts routinely quash 30(b)(6) topics that amount to “contention

discovery seeking [Defendant’s] mental impressions” and strategy of the case. McGinnis, 2015

WL 13505396, at *7; see also Gov't Emps. Ins. Co. v. Lenex Servs., Inc., No. 16 CV 6030 (CLP),

2018 WL 1368024, at *3 (E.D.N.Y. Mar. 16, 2018) (“GEICO”) (striking deposition topic that

“seems to require GEICO to marshal the evidence that GEICO believes constitutes or supports any

potential defense to the allegations in the Complaint”); Ahmed, 2017 WL 1347668, at *2 (quashing

Rule 30(b)(6) notice that sought SEC’s protected work product); Wachovia, 2007 WL 2460685,

at *4–5 (quashing Rule 30(b)(6) notice to receiver of failed bank that had no first-hand knowledge

of pre-failure operations because the notice “in large part appears calculated to discover properly

protected opinions, mental impressions, and strategy of plaintiff's counsel”); Krasney, 2007 WL

4365677, at *3 (noting that although “plaintiff had ‘a right to discover the facts upon which [the

defendant] will rely for its defense and counterclaims,’ its attempt to do so through a Rule 30(b)(6)

deposition was ‘overbroad, burdensome, and a highly inefficient method through which to obtain

otherwise discoverable information’”) (citation omitted); Morelli, 143 F.R.D. at 47 (Rule 30(b)(6)

testimony is not proper where the proposed topic “is intended to ascertain how the [other party]

intends to marshal the facts, documents and testimony in its possession” as such topics are an

inappropriate attempt to learn protected attorney work product).

       Pertinently, in Ahmed, this Court refused to permit defendants from obtaining Rule


                                                 20
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 24 of 36




30(b)(6) testimony from the Securities and Exchange Commission on, among other things, “[a]ny

exculpatory facts or information, and any factual portion of any investigative memoranda prepared

by the Commission’s Staff, or distributed to the Commission . . . that relates to the defenses or

affirmative defenses of the Defendant or Relief Defendants” and “[t]he specific facts, information,

documents, investigative testimony, and any other direct or circumstantial evidence relied on by

the Plaintiff that supports the specific allegations asserted by the Commission and the relief sought

by the Commission in this matter.” Ahmed, 2017 WL 1347668, at *2. In so holding, the Court

determined that those topics did not seek any “information beyond protected work-product, despite

[defendants’] representation that they seek this deposition on the underlying facts alone,” and that

defendants had “all the facts available to the SEC” and had not identified “any particularized

scenarios of the existence of important facts which require clarification” through the deposition.

Id.

       Here, the following topics in Luck’s Notice improperly seek to discover Defendants’

strategy for the prosecuting and defending this case:

       Topic 19.       Alpha’s assertion that any act or omission by Luck constituted gross
                       negligence of his duties
       Topic 20.       Alpha’s assertion that any act or omission constituted an intentional failure
                       by Luck to follow any applicable XFL policy or directive
       Topic 23.       Alpha’s claim, if any, that Luck willfully and intentionally engaged in
                       material misconduct in the performance of his duties
       Topic 24.       Alpha’s assertion that any act or omission by Luck that constitutes “Cause”
                       was not reasonably susceptible to cure
       Topic 29.       The allegations in Defendant Alpha Entertainment LLC’s Amended
                       Counterclaims [ECF 153] set forth in paragraphs 17, 18, 23, 28, 36, 37, 39,
                       40, 41, 46, 47, 48, 49, 61, 62, 63, 67, 68, 73, 74, 75, 76, 79, 86, 89, 90, 91,
                       92, 97, 98, 101, 103, 104, 105, 108, 109, 113, 114, 118, and 119
       Topic 30.       The alleged prior material breaches listed in Defendant Alpha
                       Entertainment LLC’s Answer, Affirmative Defenses, and Counterclaims
                       [ECF 126] set forth under the “SECOND DEFENSE” heading on page 4




                                                 21
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 25 of 36




Indeed, the topics are straightforward examples of contention discovery as they expressly purport

to require a designee of Alpha to testify regarding Defendants’ various enumerated claims and

defenses and Defendants’ “assertions” on various issues in dispute.

       While Luck’s counsel has attempted to dress up these topics as merely seeking to inquire

about “the facts” underlying those positions, this is sheer pretext. As other courts examining

similar Rule 30(b)(6) topics have found, Luck’s notice on these topics constitutes an improper use

of a Rule 30(b)(6) deposition. See McGinnis, 2015 WL 13505396, at *7 (“[C]ourts recognize that

a party propounding contention discovery ‘is after more than just ‘facts’ . . . [and] is seeking to

discover the SEC’s theories as to underlying facts, how it intends to marshal those facts, and its

belief as to the inferences that may be drawn from those facts.’ . . . ‘The distinction is between

factual information alone, as opposed to factual knowledge underlying legal conclusions.’”)

(citations omitted); see also Ahmed, 2017 WL 1347668, at *1 n.2 (rejecting defendants’ argument

that they “simply intend to ask questions about facts relating to the evidence, and the references to

claims and defenses in these subjects merely circumscribe the universe of those facts” where

defendants could not explain what new evidence would be developed beyond that contained in

produced documents and individual depositions) (emphasis added); Krasney, 2007 WL 4365677,

at *3 (rejecting argument that plaintiff could use Rule 30(b)(6) deposition to “discover the facts

upon which [the defendant] will rely for its defense and counterclaims”) (emphasis added);

Morelli, 143 F.R.D. at 47 (“Given plaintiff's sworn, uncontroverted statement that all relevant,

non-privileged evidence has been disclosed to the defendants, the Court is drawn inexorably to the

conclusion that Morelli’s Notice of Deposition is intended to ascertain how the SEC intends to

marshal the facts, documents and testimony in its possession, and to discover the inferences that

plaintiff believes properly can be drawn from the evidence it has accumulated.”).



                                                 22
        Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 26 of 36




        Luck already knows “the facts” underlying Defendants’ positions in light of prior discovery

he has taken in this case.    Defendants have already produced all non-privileged information

relevant to these topics, through both its voluminous document production and through the

individual depositions of McMahon and the former-Alpha employees who Luck requested to

depose. Now, under the guise of a Rule 30(b)(6) Notice, Luck is trying to learn the way that

Defendants’ counsel intends to marshal those facts in support of the claims and defenses at issue.

        2.     Topics Seeking Information Protected By the Attorney-Client Privilege and/or
               Work Product Doctrine

        Luck’s Motion to Compel also should be denied with respect to the following topics that

seek to require Alpha to reveal attorney-client and work-product privileged material related to the

privileged investigation conducted by Attorney McDevitt prior to Luck’s termination:

        Topic 4.       Any investigation that led Alpha to terminate Luck for Cause
        Topic 5.       The facts learned during any investigation referenced in item #4
        Topic 18.      The date(s) that Alpha determined that Luck had violated an XFL policy or
                       directive

Indeed, Luck’s inclusion of Topics 4-5 and 18 appear to be yet another improper attempt by Luck

to make Attorney McDevitt a witness in this case. See ECF 172 at 9–10 (describing Plaintiff’s

attempts to “invad[e] Defendants’ privileges and placing opposing counsel into the role of a fact

witness” and collecting previous examples). The only way for this subject to be satisfied is for

Attorney McDevitt to testify or to educate another person with his work-product, and both would

impermissibly intrude into privileged areas.     Moreover, all the evidence developed in that

investigation which is being used to support the position that “cause” exists, has been produced to

Luck.

        It is well-established that deposition topics seeking to inquire into counsel-led

investigations threaten to reveal privileged attorney work product and mental impressions, and for

that reason, should be stricken. See Ahmed, 2017 WL 1347668, at *2 (quashing deposition notice

                                                23
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 27 of 36




where SEC had already produced all relevant evidence, and 30(b)(6) topics inquired into the basis

of the SEC’s investigation); SEC v. Rosenfeld, No. 97 CIV 1467 (RPP), 1997 WL 576021, at *2

(S.D.N.Y. Sept. 16, 1997) (quashing deposition notice seeking testimony on SEC investigation

“because such investigations are conducted by the SEC's legal staff, a Rule 30(b)(6) deposition of

an SEC official with knowledge of the extent of that investigative effort, amounts to the equivalent

of an attempt to depose the attorney for the other side”) (emphasis added).

       Luck knows full well that:

       Alpha sought [Attorney McDevitt’s] legal advice regarding its contractual rights
       under Luck’s Employment Contract after the XFL season was cancelled and it
       became clear that Luck and all but a few essential employees would be terminated.
       In order to provide legal advice to Alpha regarding Luck’s termination and in
       anticipation of potential litigation with Luck, [Attorney McDevitt] conducted an
       investigation and requested certain information and documents from other XFL
       executives, including Jeffrey Pollack and Basil DeVito. The information and
       documents that they provided were necessary for [Attorney McDevitt to provide
       legal advice to Alpha regarding Luck’s termination.

(ECF No. 172-6 ¶ 9.) Luck also knows why he was terminated, as those reasons are set forth in

the April 9, 2020 termination letter and in myriad pleadings in this case. Thus, any claim by Luck

that he is seeking only the facts underlying the investigation once again is specious. He already

knows those facts. Additionally, McMahon, the person who Luck knows made the termination

decision, has now been deposed and testified as to his reasons for making that decision. All that

is left for Luck to discover would be Attorney McDevitt’s work product, which is not a proper

subject of a Rule 30(b)(6) deposition.

       3.      Topics that Are Duplicative of Prior Discovery in the Case

       In addition to being the subject of testimony by the individual witnesses, numerous of the

topics of the Rule 30(b)(6) notice are near-verbatim duplicates of prior discovery requests served

by Luck. As Magistrate Judge Fitzsimmons explained in quashing multiple Rule 30(b)(6) topics

that she found to be unreasonably cumulative or duplicative in Dongguk (a case extensively cited

                                                24
          Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 28 of 36




in Plaintiffs’ Motion3), “30(b)(6) depositions can be used to test theories, challenge facts and fill

in information gaps, but they cannot be used to reinvent the wheel by asking questions that have

already been completely answered.” Dongguk, 270 F.R.D. at 75, 76, 80. Yet the following topics

(the “Duplicative Topics”) in Luck’s Notice seek to do just that:

         Topic 1.        Each ground for Luck’s termination for Cause
         Topic 2.        The date when Alpha determined that Luck would be terminated
         Topic 3.        The date when Alpha determined Luck would be terminated for Cause
         Topic 6.        The decision to terminate Luck for Cause
         Topic 7.        Alpha’s policy re: personal use of Alpha, and/or XFL, issued iPhones
         Topic 8.        Personal use of iPhones by all Alpha employees
         Topic 9.        The hiring and firing of Antonio Callaway
         Topic 10.       The materiality, if any, of the hiring and firing of Antonio Callaway
         Topic 11.       Any and all communications to Luck by any XFL personnel, including
                         McMahon, that Callaway should not be hired
         Topic 12.       Any and all communications to Luck by any XFL personnel, including
                         McMahon, that Callaway should be fired
         Topic 17.       The drafting and circulation of the XFL Employee Handbook & Code of
                         Business Conduct
         Topic 25.       Mr. Luck’s alleged failure to devote substantially all of his business time to
                         the performance of his XFL duties
         Topic 26.       Notice to Mr. Luck of any dissatisfaction with his performance of XFL
                         duties prior to April 9, 2020
         Topic 27.       Luck’s performance, or non-performance, of his XFL duties after March 13,
                         2020
         Topic 28.       All communications between any XFL personnel, including Mr. McMahon,
                         and Luck after March 13, 2020

         On their face, the Duplicative Topics are nearly identical to Plaintiff’s Requests for

Production (RFP) in response to which Defendants have already produced all non-privileged

material in Defendants’ possession and interrogatories to which Defendants have already

responded. The table below shows representative (but not exhaustive) examples from Luck’s

discovery requests as compared to the Duplicative Topics for which he now seeks testimony:




3
    Luck cites Dongguk at pages 3, 6, and 7 of his Motion to Compel.


                                                    25
          Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 29 of 36




    RFP/Interrogatory4                                Duplicative Topic

    RFP No. 22 to Alpha (Ex. 6): “Produce all             Topic 1. Each ground for Luck’s
    documents including communications that                        termination for Cause
    relate to, reflect, or support the alleged
    grounds for termination of Mr. Luck’s
    employment with Alpha and/or the XFL
    allegedly for cause, including those grounds
    identified in the April 9, 2020 letter to Mr.
    Luck from Mr. McDevitt”
    RFP No. 32 to Alpha (Ex. 6): “Produce all
    documents that relate to, reflect, or support
    any and all alleged failures by Oliver Luck to
    perform his contractual duties while
    employed by Alpha.”
    RFP No. 41 to Alpha (Ex. 7): “Produce
    documents reflecting or concerning the
    reasons Alpha and McMahon decided to
    terminate Oliver Luck’s employment,
    including notes from any meetings or
    discussions.”
    RFP No. 2 to Alpha (Ex. 6): “Produce all              Topic 2. The date when Alpha determined
    documents that relate to, reflect, or concern                  that Luck would be terminated
    the termination, or potential or contemplated         Topic 3. The date when Alpha determined
    termination, of Oliver Luck by Alpha.”                         Luck would be terminated for
    RFP No. 5 to Alpha (Ex. 6) requesting all                      Cause
    documents concerning Luck’s “performance              Topic 6. The decision to terminate Luck for
    of his employment obligations or duties at                     Cause
    Alpha and/or the XFL, including, without
    limitation, all performance reviews and/or            Topic 26. Notice to Mr. Luck of any
    disciplinary action taken against Mr. Luck as                   dissatisfaction with his
    a result of his conduct.                                        performance of XFL duties prior to
                                                                    April 9, 2020
    RFP No. 16 to Alpha (Ex. 6): “Produce all
    written notices from Alpha and/or McMahon
    to Oliver Luck during the time period May
    30, 2018 until April 9, 2020, informing Mr.
    Luck of an act or omission by him that was in
    violation of the Contract or Guaranty”
    RFP No. 17 to Alpha (Ex. 6): “Produce all
    written notices from Alpha and/or McMahon


4
  Defendants’ responses to the referenced Requests for Production and Interrogatories are attached as
Exhibits 6-11.


                                                     26
      Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 30 of 36




to Oliver Luck, during the time period of May
30, 2018 through April 9, 2020, informing
him of any alleged failure to perform his
duties as the Commissioner and CEO of the
XFL”
RFP No. 18 to Alpha (Ex. 6): “Produce all
written notices from Alpha and/or McMahon
to Oliver Luck, during the time period of May
30, 2018 through April 9, 2020, informing
Mr. Luck that he had violated any XFL policy
or directive”
RFP No. 26 to Alpha (Ex. 6): “Produce
documents sufficient to show when the
decision was made to terminate Oliver Luck’s
employment with Alpha.”
RFP No. 13 to Alpha (Ex. 6): “Produce all               Topic 7. Alpha’s policy re: personal use of
documents that relate to, reflect, or concern                    Alpha, and/or XFL, issued iPhones
the specific XFL directives or policies that
Alpha and/or McMahon contend were                       Topic 8. Personal use of iPhones by all
breached by Oliver Luck.                                         Alpha employees
RFP No. 15 to Alpha (Ex. 6): “Produce all
documents that relate to, reflect, or concern
the XFL’s cell phone use policy or directive
including, but not limited to any previous
versions or drafts of the policy or directive,
communications related to the policy and/or
directive, and communications related to the
enforcement of the policy and/or directive”
IROG No. 2 to Alpha (Ex. 8): “Identify the
names and titles of all Alpha employees who
used mobile phone(s) issued by Alpha,
McMahon or the XFL for personal matters or
matters unrelated to the business of Alpha or
the XFL from June 1, 2018 until April 13,
2020.”
IROG No. 5 to Alpha (Ex. 9): “Set forth,
verbatim, all policies or directives of Alpha
regarding the use of mobile phones issued by
Alpha.”
RFP No. 14 to Alpha (Ex. 6): “Produce all               Topic 9. The hiring and firing of Antonio
documents, including communications with                         Callaway
Oliver Luck, that relate to, reflect, or concern
Antonio Callaway’s employment with the


                                                   27
      Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 31 of 36




XFL, including but not limited to the XFL’s           Topic 10. The materiality of the hiring and
recruiting, drafting, signing, and termination                  firing of Callaway
of Callaway”                                          Topic 11. Any and all communications to
RFP Nos. 53-60 to Alpha (Ex. 10) requesting                     Luck by any XFL personnel,
all documents concerning or supporting                          including McMahon, that
Alpha’s allegation in its Counterclaims of the                  Callaway should not be hired
information concerning Callaway known to              Topic 12. Any and all communications to
Luck before he signed the contract for                          Luck by any XFL personnel,
Callaway.                                                       including McMahon, that
RFP No. 74 to Alpha (Ex. 10) requesting all                     Callaway should be fired
documents concerning or supporting Mr.
McMahon’s allegation that on or about
January 17, 2020 he was shown a media
report on Callaway’s signing that noted his
history of off-the-field problems.
RFP No. 75 to Alpha (Ex. 10) requesting all
documents concerning or supporting Mr.
McMahon’s allegation that he told Luck to
terminate Callaway on or about January 17,
2020.
Interrogatory No. 6 to Alpha (Ex. 11):
requesting various details “[w]ith respect to
the allegation that Mr. McMahon directed
and/or told Mr. Luck to terminate Antonio
Callaway ‘on or about January 17, 2020.’”
RFP No. 42 to Alpha (Ex. 7): “Produce                 Topic 17. Drafting and circulation of the
documents sufficient to show all dates that                     XFL Employee Handbook & Code
any version of the Employee Handbook &                          of Business Conduct
Code of Business Conduct or the Technology
Acceptable Use Policy was promulgated
and/or distributed to XFL employees,
including without limitation emails or other
communications distributing such documents
to XFL employees.”
RFP No. 1 to Alpha (Ex. 6): “all documents            Topic 25. Luck’s failure to devote
that relate to, reflect, or concern                             substantially all of his business
communications from smartphone(s), tablet(s)                    time to the performance of his
or portable electronic device(s) provided by                    XFL duties
Alpha regarding Oliver Luck, including all            Topic 27. Luck’s performance, or non-
communications made to or from Oliver                           performance, of his XFL duties
Luck”                                                           after March 13, 2020
RFP No. 10 to Alpha (Ex. 6): “all documents           Topic 28. All communications between any
concerning the work performed by Oliver                         XFL personnel, including Mr.

                                                 28
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 32 of 36




 Luck for Alpha and/or the XFL on or after                   McMahon, and Luck after March
 March 13, 2020.”                                            13, 2020
 RFP No. 62 to Alpha (Ex. 10) requesting all
 documents concerning or supporting Alpha’s
 allegation that after March 13, 2020 Luck
 allowed other business activities to interfere
 with his business obligations to the XFL.
 RFP Nos. 63-68 to Alpha (Ex. 10) requesting
 all documents concerning or supporting
 Alpha’s allegations that Luck failed to attend
 XFL Covid-19 Working Group meetings after
 March 13, 2020.
 RFP Nos. 69-72 to Alpha (Ex. 10) requesting
 all documents concerning or supporting
 Alpha’s allegations that Luck failed to attend
 the XFL’s weekly business operations
 meetings after March 13, 2020.
 RFP No. 73 to Alpha (Ex. 10) requesting all
 documents concerning or supporting Alpha’s
 allegation that Luck prioritized other business
 ventures over his obligations to the XFL after
 March 13, 2020.

       Topics 9-12 relating to the hiring and firing of Antonio Callaway provide a perfect example

of the duplication and wastefulness of Luck’s Rule 30(b)(6) notice. Defendants have literally

produced to Luck all non-privileged communications that even mention the name Callaway. Luck

also knows and has acknowledged that the conversations whereby McMahon instructed Luck to

terminate Mr. Callaway involved only he and McMahon. Luck already deposed McMahon and

had the opportunity to ask McMahon whatever questions he thought were pertinent to the hiring

and firing of Callaway. And obviously, Luck possesses his own memory and assertions regarding

the conversations with McMahon regarding the hiring and firing of Callaway. To the extent there

is anyone else who Luck believes has pertinent knowledge of Callaway’s hiring and firing, he has

deposed those individuals (Mr. Pollack and Mr. DeVito) or can depose those individuals. Simply

put, Luck already has in his possession, either through personal knowledge, or through the


                                                   29
           Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 33 of 36




evidence already produced in the case, all non-privileged information on these topics and

compelling Alpha’s deposition would be nothing more than a waste of time and resources for the

parties.

           The same can be said for the other Duplicative Topics. Luck knows from his own personal

knowledge and Defendants’ document production and interrogatory responses the identity of any

Alpha employees who may have knowledge of the Duplicative Topics. Luck has already deposed

McMahon and the former Alpha employees of his choosing on the Duplicative Topics (see Section

III.B above) and has indicated his intention to depose others. Accordingly, the Court should deny

Luck’s motion to compel Alpha to provide “corporate testimony” on the Duplicative Topics

because the deposition would not serve any legitimate purpose and would be nothing more than

duplicative of the discovery Luck already has obtained (or has indicated he intends to seek). See

Dongguk, 270 F.R.D. at 75 (quashing deposition topics covering “all communications between

[various persons]”, where communications were already produced as part of discovery and the

relevant persons had already deposed in their individual capacities).

           4.     Topics Regarding Facts that Are Irrelevant to Any Issue In Dispute

           Finally, the Court should deny Luck’s Motion as to the following remaining topics in

Luck’s overbroad Notice because they seek facts that are entirely irrelevant to any issue in dispute

in this case:

           Topic 14.     The XFL Standard Player Contract
           Topic 15.     The XFL budget, including the budgets of the XFL’s different
                         departments, for example, Football Operations, Business Operations, the
                         Commissioner Discretion Budget
           Topic 16.     The decision and instruction to all XFL employees to work from home
                         beginning Monday, March 16
           Topic 31.     Any “shared services” agreement between Alpha and/or the XFL, on the
                         one hand, and WWE on the other
           Topic 32.     The work performed by Wasserman Media Group, LLC for or on behalf
                         of the XFL
           Topic 33.     The work performed by William Wilson for or on behalf of Alpha

                                                 30
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 34 of 36




       Topic 34.       Payments by Alpha and/or the XFL, on the one hand, for services rendered
                       by WWE from June 1, 2018 until April 9, 2020

       Courts routinely protect parties from the unnecessary burden of having to prepare for and

provide Rule 30(b)(6) testimony on subject matters that are not relevant to issues in dispute. See

GEICO, 2018 WL 1368024, at *5 (striking deposition topic where “defendants have failed to

advance any basis for the relevance of this information. Accordingly, the Court grants GEICO’s

motion to strike Topic No. 6 in its entirety”); see also Wells Fargo Bank, N.A. Tr. v. Konover, No.

3:05CV1924(CFD)(WIG), 2008 WL 11377691, at *6–8 (D. Conn. July 10, 2008) (granting motion

for protective order on deposition topics not relevant to the dispute). Here, Topics 14-16 and 31-

34 are wholly irrelevant for the following reasons.

       Topics 14, 15 and 16 seek testimony regarding facts that have no bearing on any of the

issues in this case and, to the extent they do, those facts are not in dispute. Topic 14 seeks

testimony regarding “the XFL Standard Player Contract” but Defendants have produced the XFL

Standard Player Contract and there is no dispute over its content. Moreover, Callaway’s contract

was modified at Luck’s direction to include a bonus payment, and it is only Callaway’s contract

that is at issue. Luck has not (and Defendants submit cannot) identify a single claim or defense to

which testimony on the generic topic “XFL Standard Player Contract” would be relevant. Topic

15 regarding the undefined “XFL budget” likewise is irrelevant to the claims and defenses in the

case and, in any event, the budget of any individual XFL department is not an issue in dispute.

Lastly, Topic 16 is irrelevant because there is no dispute that an instruction was issued to all XFL

employees to work from home beginning on Monday, March 16.

       Topics 31 and 34 seek testimony on the shared services agreement between Alpha and

WWE that has no relevance to the parties’ substantive claims and defenses in this case. The only

purported reason for Luck including these topics is to attempt to salvage Luck’s contrived attempt


                                                31
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 35 of 36




to invade Alpha’s privilege by arguing that inclusion of WWE attorneys on emails with Alpha

employees vitiated the privilege. Alpha has produced a redacted copy of the Shared Service

Agreement to Luck, which establishes that WWE attorneys were providing legal services to Alpha.

       Topics 32 and 33 relate to irrelevant work performed by third parties for XFL. In any case,

both third parties separately were subpoenaed and produced documents in this case. Based on

Defendants’ document production, Luck was the principal contact at Alpha for those third parties

-- indeed, Mr. Wilson is Luck’s brother-in-law. Luck’s counsel also represented both Will Wilson

and Wasserman Media Group in responding to those subpoenas. As such, those materials certainly

are equally as available to Plaintiff as to Defendant.

                                          CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Compel should be denied, and the Court

should instead quash each topic in the Rule 30(b)(6) notice as entirely duplicative, unduly

burdensome, and disproportionate to the needs of the case, or implicating protected attorney-client

privileged and work product materials.

                                                      DEFENDANT ALPHA
                                                      ENTERTAINMENT LLC

                                                      By: /s/ Jerry S. McDevitt
                                                      Jerry S. McDevitt (pro hac vice)
                                                      Curtis B. Krasik (pro hac vice)
                                                      K&L GATES LLP
                                                      K&L Gates Center
                                                      210 Sixth Avenue
                                                      Pittsburgh, PA 15222
                                                      Phone: (412) 355-6500
                                                      Fax: (412) 355-6501
                                                      Email: jerry.mcdevitt@klgates.com
                                                      Email: curtis.krasik@klgates.com

                                                      Jeffrey P. Mueller (ct27870)
                                                      DAY PITNEY LLP
                                                      242 Trumbull Street


                                                 32
       Case 3:20-cv-00516-VAB Document 188 Filed 05/28/21 Page 36 of 36




                                                     Hartford, CT 06103
                                                     Phone: (860) 275-0100
                                                     Fax: (860) 275-0343
                                                     Email: jmueller@daypitney.com

                                                     Its Attorneys.


                                CERTIFICATE OF SERVICE

       I hereby certify that, on May 28, 2021, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.


                                                     /s/ Jeffrey P. Mueller
                                                      Jeffrey P. Mueller (ct27870)




                                                33
